Pope, Judge,
concurring specially.
As noted in Division 1 of this opinion, Code Ann. § 74-9902 (e) was in effect at the time the subject settlement was consummated by the parties. The $10,000.00 settlement contained therein would provide an average monthly support of only $45.37 until the child reached majority. In my opinion, Code Ann. § 74-9902 (e) was enacted to prevent such patently inadequate support by mandating that all such agreements must receive court approval in order to be binding on the parties. See Burdeshaw v. McClain, 150 Ga. App. 108 (3) (257 SE2d 24) (1979). However, our Supreme Court has construed this proviso of Code Ann. § 74-9902 as applying only in abandonment proceedings, Thorpe v. Collins, 245 Ga. 77, 80 n. 3 (263 SE2d 115) (1980), and this court must abide by such construction. Since the case at bar is not an abandonment proceeding, the subject agreement did not need prior court approval in order to bind the parties thereto, appellant alleged father and appellee mother.